DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3, 5,6,11-14-16,  are rejected under 35 U.S.C. 103 as being unpatentable over SMITH (WO 2017156572 A1) in view of Ayala (AU 2011100135 A4).
For claim 1; SMITH teaches a device comprising: 
a rotary element (fig. 2 (215)(216)(211));
a vertical column that is connected to the rotary element on a first end (fig. 1 & 2 (104));
a motor (200) within the vertical column that is connected to the rotary element and causes the rotary element to spin when the motor is running (paragraphs [00016]-[00018]); 
a plurality of cordage cordages fig. 2 (214) that are that is connected to the rotary element 
wherein each single one of the plurality of cordages extends outward from the rotary element at the connection between the each single one of the plurality of cordages and the rotary element (paragraph [00017]) and, 
wherein each single one of the plurality of cordages is disposed within 10 degrees of perpendicular to the vertical column when the motor is running (fig. 1); 
a base (bottle) that is connectable to the vertical column (paragraph [00016]) on a second end of the vertical column, the base having a conical shape (abstract), a first end, and a second end (abstract), 
wherein the first end is narrower than the second end and connectable to the vertical column (abstract) and, 
wherein the second end is wider than the first end and disposed opposite to the first end on the base (abstract).
The examiner would like to make note of Merriam-Webster’s definition of the word bottle in light of the “wine bottle,” not shown in the figures of SMITH, https://www.merriam-webster.com/dictionary/bottle. 
SMITH does not teach a cordage element.
However, Ayala does teach a cordage element disposed on the cordage (page 3; lines 28-29 and claim 5).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify SMITH by combining the prior art element of corks as taught by Ayala to improve the similar device as taught by SMITH in the same way by yielding the predictable result of creating further disturbance to the air/area in order to repel the flies. See MPEP 2143 I. (A) & (C).

For claim 2; The modification of SMITH teaches all limitations as stated above.
SMITH further teaches a device wherein the rotary element rotates about an axis line defined as extending vertically through a center of the vertical column (paragraph [00018]).

For claim 3; The modification of SMITH teaches all limitations as stated above.
SMITH further teaches further a device wherein each one of the cordages in the plurality of cordages is connected on one end of each one of the plurality of cordages to the rotary element (paragraph [00017]).

For claim 5; The modification of SMITH teaches all limitations as stated above.
SMITH further teaches a device wherein the cordage is flexible (claim 12).


For claim 6; The modification of SMITH teaches all limitations as stated above.
SMITH further teaches a device wherein one or more of the plurality of cordages is flexible (claim 12).


For claim 11; The modification of SMITH teaches all limitations as stated above.
SMITH further teaches a device wherein the motor is powered by direct current electricity (paragraph [00018]).

For claim 14; The modification of SMITH teaches all limitations as stated above.
SMITH further teaches wherein the motor receives either alternating current or direct current electricity (paragraph [00018]).

For claim 15; The modification of SMITH teaches all limitations as stated above.
SMITH further teaches wherein rotation of a motor shaft in the motor causes rotation of the rotary element (paragraph [00018]).

For claim 16; SMITH teaches system comprising: 
a base (bottle) having a conical shape (abstract), 
a first end having a vertical column attachment (bottle, abstract), and 
a second end, wherein the first end is narrower than the second end and is configured to receive an attachment and (bottle, abstract), 
wherein the second end is wider than the first end and disposed opposite to the first end on the base (bottle, abstract); and
an insect deterrence device, comprising: 
a vertical column (104) that attaches to the vertical column attachment of the base at a first end of the vertical column (paragraph [0008]); 
a rotary element (fig. 2 (215)(216)(211)) that connects to the vertical column on a second end of the vertical column and rotates around an axis line extending vertically through a center of the vertical column (fig. 2 and motor seat, paragraph [0008]); 
a motor (200) within the vertical column that is connected to the rotary element and causes the rotary element to spin when the motor is running (paragraphs [00016]-[00018]);  
a plurality of cordages fig. 2 (214) that are connected to the rotary element (paragraph [00017])  
wherein each single one of the plurality of cordages extends outward from the rotary element at the connection between the one of the plurality of cordages and the rotary element (fig. 1 & 2) and, 
wherein each single one of the plurality of cordages is disposed within 10 degrees of perpendicular to the vertical column when the motor is running (fig. 1).
The examiner would like to make note of Merriam-Webster’s definition of the word bottle in light of the “wine bottle,” not shown in the figures of SMITH, https://www.merriam-webster.com/dictionary/bottle. 
SMITH does not teach a cordage element.
However, Ayala does teach a cordage element disposed on the cordage (page 3; lines 28-29 and claim 5).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to Modify SMITH by combining the prior art element of corks as taught by Ayala to improve the similar device as taught by SMITH in the same way by yielding the predictable result of creating further disturbance to the air/area in order to repel the flies. See MPEP 2143 I. (A) & (C).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SMITH and Ayala, as applied to claim 1, in further view of Keltner (US 20130067798 A1).
For claim 4; The modification of SMITH teaches all of the limitations as stated above.
The modification of SMITH does not teach an insect deterrence device where the cordage is rigid.
However, Keltner teaches an insect deterrence device where the cordage is rigid (paragraph [0021] and fig. 1 & 2). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to make a simple substitution the propellers from SMITH for the rigid arm of Keltner to obtain predicable results of an improved rotation when the cordages are rigid due to the cordages not needing to overcome gravity to become perpendicular to the base. See MPEP 2143 I. (B). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SMITH and Ayala, as applied to claim 3, in further view of Keltner (US 20130067798 A1).

For claim 7; The modification of SMITH teaches all of the limitations as stated above.
The modification of SMITH does not teach a plurality of cordages where one or more of the cordages are rigid.
However, Keltner does teach an insect deterrence device where one or more of the plurality of cordages are rigid (paragraph [0021] and fig 1 & 2).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to make a simple substitution the propeller blades from SMITH for the rigid arms of Keltner to obtain predicable results because, the substitution yields the predicable result of an improved rotation when the cordages are rigid due to the cordages not needing to overcome gravity to become perpendicular to the base. See MPEP 2143 I. (B). 

Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of SMITH and Ayala, as applied to claim 1, in further view of Chatten (US 5343651 A).
For claim 8; The modification of SMITH teaches all of the limitations as stated above.
The modification of SMITH does not teach a cordage element where the cordage element is a bead.
However, Chatten does teach a cordage element where the cordage element is a bead ((32), column 2; lines 50-53, and column 4; lines 63-67). Dictionary.com defines a bead as any small globular or cylindrical body therefore, the plug taught by Chatten is analogous with a bead.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize a simple substitution of one known element (the corks from Ayala) for another (the circular plug taught by Chatten) because, the substitution yields the predicable result of an improved protection for humans who may come too close to the deterrence device (column 2; lines 50-55). See MPEP 2143 I. (G).

For claim 9; The modification of SMITH teaches all of the limitations as stated above.
The modification of SMITH does not teach a cordage element where the cordage element is a bead.
However, Chatten does teach a cordage element where the cordage element is a bead ((32) and column 4; lines 63-67).
Chatten states that these beads (32) are to prevent injury to people who may come too close to the deterrence device (column 2; lines 50-55). Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to use a bead as a cordage element that is located substantially near the end of the cordage ((32), column 2; lines 50-53, and column 4; lines 63-67) in order to protect the humans using the deterrence device (column 2; lines 50-55). See MPEP 2143 I. (G).

Claim  10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SMITH, Ayala, and Chatten, as applied to claim 8 above, and further in view of an article and video published by the University of Florida titled Color is key in controlling flies, UF researchers find (https://news.ufl.edu/archive/2012/02/color-is-key-in-controlling-flies-uf-researchers-find.html), which from this point on will be referred to as "UF".
For claim 10; The combination of SMITH, Ayala, and Chatten teaches all limitations as stated above.
The combination of SMITH, Ayala, and Chatten does not teach a cordage element of any specific color.
However, UF teaches that flies are repelled by the color yellow (video and paragraph 6).
In view of your own specification, the color of the cordage element is yellow. 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize the color yellow (video and paragraph 6) for the cordage element (from Chatten) in order to better deter flies from a given area (as taught by UF; video and paragraph 6). See MPEP 2143 I. (G).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over SMITH, as applied to claim 1, in further view of Beesley (US 9565845 B1).
For claim 12; The modification of SMITH teaches all limitations as stated above.
The modification of SMITH does not teach an insect deterrence device with a motor powered by alternating current electricity.
However, Beesley teaches a rotating insect deterrence device that is power by AC (alternating current) electricity (abstract, column 3; lines 34-36, and column 5; lines 38-39). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize alternating current electricity in order to power the deterrence device as "Obvious to try." In order to power a device such as this one you are only choosing from a finite number of identified, predictable solutions (AC or DC), with a reasonable expectation of success (to power the motor). See MPEP 2143 I. (E).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SMITH and Ayala as applied to claim 16 above, and further in view of an article and video published by the University of Florida titled Color is key in controlling flies, UF researchers find (https://news.ufl.edu/archive/2012/02/color-is-key-in-controlling-flies-uf-researchers-find.html), which from this point on will be referred to as "UF".
For claim 13; The modification of SMITH teaches all limitations as stated above.
The modification of SMITH does not teach a cordage nor a cordage element of any specific color.
However, UF teaches that flies are repelled by the color yellow (video and paragraph 6).
In view of your own specification, both the first and second colors are yellow (yellow is the only color on record within the disclosure). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize the color yellow (as taught by UF) for the cordage (from Smith) and the cordage element (from Ayala) in order to better deter flies from a given area. See MPEP 2143 I. (G).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SMITH and Ayala, as applied to claim 16, in further view of Chatten (US 5343651 A).
For claim 19; The modification of SMITH teaches all of the limitations as stated above.
The modification of SMITH does not teach wherein each cordage in the plurality of cordages includes a cordage element (fig. 1 (32)).  
However, Chatten does teach beads, Chatten states that these beads (32) are to prevent injury to people who may come too close to the deterrence device (column 2; lines 50-55). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to use cordage element that is located on each cordage ((32), column 2; lines 50-53, and column 4; lines 63-67) in order to protect the humans using the deterrence device (column 2; lines 50-55). See MPEP 2143 I. (G).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SMITH and Ayala as applied to claim 16 above, and further in view of an article and video published by the University of Florida titled Color is key in controlling flies, UF researchers find (https://news.ufl.edu/archive/2012/02/color-is-key-in-controlling-flies-uf-researchers-find.html), which from this point on will be referred to as "UF".
For claim 20; The modification of SMITH teaches all limitations as stated above.
The modification of SMITH does not teach a cordage nor a cordage element of any specific color.
However, UF teaches that flies are repelled by the color yellow (video and paragraph 6).
In view of your own specification, both the first and second colors are yellow (yellow is the only color on record within the disclosure). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize the color yellow (as taught by UF) for the cordage (from Smith) and the cordage element (from Ayala) in order to better deter flies from a given area. See MPEP 2143 I. (G).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215.  The examiner can normally be reached on M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642